                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
WILLIAM HINSON                                            Civil Action No. 19-CV-4393

                                          :
         v.                               :
                                          :
SAM CHIJIOKE ONWUCHEKWA                   :
d/b/a SEABURN PUBLISHING GROUP            :
                                          :                                      :
       and                                :
                                          :
TIRIA ONWUCHEKWA                          :
d/b/a SEABURN PUBLISHING GROUP            :
___________________________________________
                         REQUEST FOR ENTRY OF DEFAULT
To:    MICHAEL E. KUNZ, CLERK
       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF PENNSYLVANIA
       Please enter default in favor of plaintiff WILLIAM HINSON and against defendants

SAM CHIJIOKE ONWUCHEKWA d/b/a SEABURN PUBLISHING GROUP and TIRIA

ONWUCHEKWA d/b/a SEABURN PUBLISHING GROUP pursuant to Rule 55(a) of the

Federal Rules of Civil Procedure for failure to plead or otherwise defend the above captioned

action as fully appears from the court file herein and from the attached Declaration.

Dated: November 12, 2019                             By: /Simon Rosen, Esq./ (6279)

                                                     Law Office of Simon Rosen, PLLC
                                                     By: Simon Rosen, Esquire
                                                     ID#38603
                                                     Counsel for Plaintiff
                                                     325 Chestnut Street, Suite 800
                                                     Philadelphia, PA 19106
                                         (215)564-0212 / (f) (215)893-3900




                                                 1
                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
WILLIAM HINSON                                                 Civil Action No. 19-CV-4393

                                          :
         v.                               :
                                          :
SAM CHIJIOKE ONWUCHEKWA                   :
d/b/a SEABURN PUBLISHING GROUP            :
                                          :                                             :
       and                                :
                                          :
TIRIA ONWUCHEKWA                          :
d/b/a SEABURN PUBLISHING GROUP            :
___________________________________________

                                         ENTRY OF DEFAULT

        I, Michael E. Kunz, Clerk of Court of the United States District Court for the Eastern District of

Pennsylvania, do hereby certify that the counterclaim defendants SAM CHIJIOKE

ONWUCHEKWA d/b/a SEABURN PUBLISHING GROUP and TIRIA ONWUCHEKWA d/b/a

SEABURN PUBLISHING GROUP have not filed an answer or otherwise moved with respect to

the Complaint herein. The default of defendants SAM CHIJIOKE ONWUCHEKWA d/b/a SEABURN

PUBLISHING GROUP and TIRIA ONWUCHEKWA d/b/a SEABURN PUBLISHING GROUP is

hereby noted pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.

Dated as of: November 12, 2019

                                                          Michael E. Kunz

                                                          Clerk of Court

                                                          By: _____________________________

                                                          Deputy Clerk




                                                     2
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
WILLIAM HINSON                                                Civil Action No. 19-CV-4393

                                          :
         v.                               :
                                          :
SAM CHIJIOKE ONWUCHEKWA                   :
d/b/a SEABURN PUBLISHING GROUP            :
                                          :                                              :
       and                                :
                                          :
TIRIA ONWUCHEKWA                          :
d/b/a SEABURN PUBLISHING GROUP            :
___________________________________________


                                        ORDER OF DEFAULT

        The Complaint in this action having been duly served on defendants SAM CHIJIOKE

ONWUCHEKWA d/b/a SEABURN PUBLISHING GROUP and TIRIA ONWUCHEKWA d/b/a

SEABURN PUBLISHING GROUP (see Complaint and Affidavits of Service, collectively Docs. #1, #2,

#3) and defendants having failed to plead or otherwise defend in this action, and said default having been

duly noted.

        NOW, on request of Simon Rosen, Esquire, the attorney for plaintiff WILLIAM HINSON. An

Order of Default is entered in favor of plaintiff WILLIAM HINSON and against defendants SAM

CHIJIOKE ONWUCHEKWA d/b/a SEABURN PUBLISHING GROUP and TIRI ONWUCHEKWA

d/b/a SEABURN PUBLISHING GROUP.

Dated: ____________________, 2019

                                                    By: ________________________

                                                          United States District Judge




                                                     3
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
WILLIAM HINSON                                                   Civil Action No. 19-CV-4393

                                          :
         v.                               :
                                          :
SAM CHIJIOKE ONWUCHEKWA                   :
d/b/a SEABURN PUBLISHING GROUP            :
                                          :                                              :
       and                                :
                                          :
TIRIA ONWUCHEKWA                          :
d/b/a SEABURN PUBLISHING GROUP            :
___________________________________________


                              DECLARATION OF SIMON J. ROSEN, ESQ.

        I, Simon J. Rosen, Esq., counsel for plaintiff, hereby Declare and affirm that the following is true

and correct, to the best of my knowledge, information and belief:

1. I am counsel of record for plaintiff in this matter.

2. The facts as alleged in the Complaint are true and correct.

3. Defendants SAM CHIJIOKE ONWUCHEKWA d/b/a SEABURN PUBLISHING GROUP and TIRIA

ONWUCHEKWA d/b/a SEABURN PUBLISHING GROUP were duly served with the Complaint.

4. Defendants SAM CHIJIOKE ONWUCHEKWA d/b/a SEABURN PUBLISHING GROUP and TIRIA

ONWUCHEKWA d/b/a SEABURN PUBLISHING GROUP have failed to file an answer or other

appropriate responsive pleading.

5. An Entry and Order of Default is appropriate as against said defendants, and a formal

Motion for Default Judgment, requesting damages, shall ensue.

Dated: November 12, 2019                       /Simon Rosen, Esq./ (#6279)

                 Counsel for Plaintiff


                                                          4
                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
WILLIAM HINSON                                           Civil Action No. 19-CV-4393

                                          :
         v.                               :
                                          :
SAM CHIJIOKE ONWUCHEKWA                   :
d/b/a SEABURN PUBLISHING GROUP            :
                                          :                                     :
       and                                :
                                          :
TIRIA ONWUCHEKWA                          :
d/b/a SEABURN PUBLISHING GROUP            :
___________________________________________

                                 CERTIFICATE OF SERVICE

       I, Simon Rosen, Esq. hereby certify that on this 12th day of November, 2019, pursuant to

applicable Federal and Local Rule, a true copy of plaintiff’s Request for Entry of Default and

accompany documents were filed electronically and are available for viewing and downloading

from the ECF system, and a copy thereof sent to said defendants’ address of record, by US.

Regular 1st class mail, postage prepaid, by depositing same in US Mailbox.



Dated: November 12, 2019

                                                     /Simon Rosen, Esq./

                                                    Counsel for Plaintiff




                                                5
